DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi et al.  (US 2018/0195739) and Yamaguchi (JP 5200748).
Regarding claim 1, Kawachi discloses a  heating and hot water supply system, comprising: a combustion unit (2,[0025], Figure 1); a heat exchanger (10,[0026]) that heats a heat medium with combustion heat of the combustion unit; a heat medium circulation passage (4) that connects the heat exchanger to an external heating terminal ([0026], i.e. room heating unit); a circulation pump (11)  that is disposed in the circulation passage; a bypass passage (12)  that branches from the circulation passage to bypass the external heating terminal; a hot water supply heat exchanger (20)  that is disposed in the bypass passage; a water supply passage  (19) through which clean water is supplied to the hot water supply heat exchanger; and a hot water supply passage (21) through which hot water heated by the hot water supply heat exchanger is supplied; a distribution unit  (30) that is provided at a branch section of the bypass 
However, Yamaguchi discloses a hot water device (Title) that when the hot water supply operation starts, a first hot water supply control, which adjusts to a hot water supply set temperature by adjusting the flow rate adjusting unit to mix the clean water with the hot water heated by the hot water supply heat exchanger, is performed, and when supply of the hot water having the hot water supply set temperature according to the first hot water supply control has been maintained for a preset reference time or longer, transition to a second hot water supply control, which a tapping water temperature of the hot water heated by the hot water supply heat exchanger is brought 
As a clarification, Yamaguchi teaches controlling the dilution of the hot output water with the cold input water, while lowering the temperature of the heat exchanger output, which is typically higher due to the fact that it has to supply the radiators and other household elements, until it reaches the desired output temperature, thus obviating the need to be diluted with cold incoming water.
Regarding claim 2, Kawachi, as modified, discloses the heating and hot water supply system according to claim 1, wherein, when the second hot water supply control is performed, if a hot water supply flow rate changes, transition to the first hot water supply control is performed (Abstract, “the lower limit value…. body due condensation temperature in each stage”).
As a clarification, the Office interprets this as that once the undiluted temperature is too low for the burner or heat exchanger to directly supply undiluted and function properly; condensation forms on the device because the temperature is too low, causing potential damage to the heat exchanger, the heat exchanger’s temperature will be increased and also increase the amount of cold-water dilution, i.e. the first mode.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762